                 Case 2:18-cv-00565-RBL Document 57 Filed 05/21/20 Page 1 of 3




 1                                                      THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT TACOMA
 7
            SHERYL FIFE, individually and on                 No. 2:18-cv-00565-RBL
 8          behalf of all others similarly situated,

 9
                                    Plaintiff,               STIPULATION AND
10          v.                                               [PROPOSED] ORDER

11          SCIENTIFIC GAMES CORP., a Nevada
            corporation,                                     NOTE ON MOTION CALENDAR:
12
                                    Defendant.               May 21, 2020
13

14

15

16                                               I. STIPULATION
17          On May 12, Plaintiff filed a motion for leave to amend to substitute a new plaintiff. Dkt.

18 52. The parties also face a deadline of May 22 for class certification fact discovery. Dkt. 47.

19          To facilitate good faith discussions between the parties regarding the proposed

20 amendment and substitution, in light of pressing deadlines, and pursuant to LCR 7(d)(1) and

21 10(g), Plaintiff Sheryl Fife and Defendant Scientific Games Corporation have agreed that

22 Plaintiff will withdraw Dkt. 52 without prejudice and respectfully request that the Court stay this

23 case for all purposes through June 19, 2020.

24          DATED this 21st day of May, 2020.

25

26

                                                                    T OUSLEY B RAIN S TEPHENS PLLC
     STIP. AND [PROPOSED] ORDER                                         1700 Seventh Avenue, Suite 2200
                                                                         Seattle, Washington 98101-4416
     Case No. 18-cv-00565-RBL-1                                      Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:18-cv-00565-RBL Document 57 Filed 05/21/20 Page 2 of 3




 1                                       Respectfully Submitted,

 2
                                          By: /s/ Cecily C. Shiel
 3                                        TOUSLEY BRAIN STEPHENS PLLC
                                          Cecily C. Shiel, WSBA #50061
 4                                        1700 Seventh Avenue, Suite 2200
                                          Seattle, Washington 98101
 5                                        Tel: 206.682.5600
 6                                        Fax: 206.682.2992
                                          cshiel@tousley.com
 7

 8                                        By: /s/ Todd Logan
                                          EDELSON PC
 9                                        Rafey Balabanian (admitted pro hac vice)
10                                        rbalabanian@edelson.com
                                          Todd Logan (admitted pro hac vice)
11                                        tlogan@edelson.com
                                          123 Townsend Street, Ste. 100
12                                        San Francisco, California 94107
                                          Tel: 415.638.9660
13
                                          Fax: 415.373.9435
14
                                          Attorneys for Plaintiff and the Putative Class
15
                                          By: /s/ Nicola C. Menaldo
16                                        Kathleen M. O’Sullivan, WSBA # 27850
                                          Nicola C. Menaldo, WSBA # 44459
17
                                          David T. Martin, WSBA # 50160
18                                        Tyler S. Roberts, WSBA # 52688
                                          PERKINS COIE LLP
19                                        1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
20                                        Telephone: 206.359.8000
21                                        Facsimile: 206.359.9000
                                          Email: KOSullivan@perkinscoie.com
22                                        Email: NMenaldo@perkinscoie.com
                                          Email: DMartin@perkinscoie.com
23                                        Email: TRoberts@perkinscoie.com
24                                        Attorneys for Defendant Scientific Games Corp.
25

26

                                                        T OUSLEY B RAIN S TEPHENS PLLC
     STIP. AND [PROPOSED] ORDER                             1700 Seventh Avenue, Suite 2200
                                                             Seattle, Washington 98101-4416
     Case No. 18-cv-00565-RBL-2                          Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:18-cv-00565-RBL Document 57 Filed 05/21/20 Page 3 of 3




 1                                 II. [PROPOSED] ORDER
 2        This case is STAYED for all purposes through June 19, 2020.
 3

 4 IT IS SO ORDERED.

 5

 6 DATED this ___________day of May, 2020.

 7

 8

 9                                           Honorable Ronald B. Leighton
                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                              T OUSLEY B RAIN S TEPHENS PLLC
     STIP. AND [PROPOSED] ORDER                                   1700 Seventh Avenue, Suite 2200
                                                                   Seattle, Washington 98101-4416
     Case No. 18-cv-00565-RBL-3                                Tel: 206.682.5600 • Fax: 206.682.2992
